NOTE: Thie order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
WHITSERVE, LLC,
Plain.tiff/C0unterclaim Defen,dant-Cross Appellant,
and
WESLEY W. WHITMYER, JR.,
Th,ird Party Defendcmt-Cross Appellcmt,
V.
COMPUTER PACKAGES, INC.,
Defendant/C'0unterclaim Plaintiff-Appelh1nt.
2011-1206, -1261
Appeals horn the United States District Court for the
DiStrict of Connecticut in case n0. 06-CV-1935, Judge
A1fred V. Cove110.
ON MOTION
ORDER
Computer Packages, Inc. moves for an extension of
tirne, until 1\/lay 25, 2011, to file its opening brief.
Upon consideration thereof

WHITSERVE V. COMPUTER PACKAGES 2
IT ls ORDERED THA'1‘:
The motion is granted The briefing schedule is
stayed pursuant to Fed. Cir. R. 31(c).
FOR THE CoURT
 2 1 2011 lsi Jan H0rbaly
Date J an H0rba1y
Clerk
cc: Gene S. Winter, Esq.
J0hn A. Mause, Esq. F"-50
U.S. COURT OF APPEALS FOR
THE FEDERAL C|RCUlT
APR 21 2011
JAN|'|DMALV
.. C|.EE£
s21